DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/2/2020.  These drawings are approved and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,428,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application requires embedded material provided on the horizontal surface of the first and second members.  Examiner notes however, that the horizontal surfaces of the first and second members inherently have “embedded material” on the surface.  The material of the horizontal surface is “embedded material”.  Therefore, the above claims of the present application are not patently distinct from the US Patent.  
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,428,551 in view of Bertin (US 9279578).  Although US 10,428,551 fails to disclose the required limitations of embedded material (plurality of lights – clm 3; charged electrical circuit – clm 4) of the present invention, Examiner notes that the horizontal surfaces of the first and second members inherently have “embedded material” on the surface.  The material of the horizontal surface is “embedded material”.  Therefore, the above claims of the present application are not patently distinct from the US Patent.  Bertin teaches the use of a plurality of lights and printed electrical circuits embedded in a horizontal surface, for the purpose of increasing safety by providing illumination of an area.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a well-known method of .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clm 1:   This claim recites “the lip” in line 23 of the claim.  There is a lack of antecedent basis for this limitation in the claim.  Is this lip supposed to be part of the slot as set forth in the line above?  
Claims 2-7 are dependent from Claim 1 and are therefore also rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 6561491) in view of Fritch (US 5377447).
Re Clm 1 (as best understood):  Thompson discloses a fence trim guard (20, figs 1-9) which is comprised of: 
a. a first base member (22); wherein the first base member has a horizontal surface and a vertical surface (see figs); wherein embedded material is provided on the horizontal surface of the first base member (material of the horizontal surface is “embedded material”); wherein the vertical surface of the first base extends a predetermined distance above the horizontal surface of the first base (See figs); 
b. a second base member (other member 22); wherein the second base member has a horizontal surface and a vertical surface (see figs); wherein embedded material is provided on the horizontal surface of the second base member (material of the horizontal surface is “embedded material”); wherein the vertical surface of the second base member extends a predetermined distance above the horizontal surface of the second base member (see figs); c. an extension; wherein the extension (24) is provided on the first base member; d. a slot (31); wherein a lip (24) is provided on the bottom of the second base member; 
e. a plurality of spike holes (30); wherein the plurality of spike holes is provided on the horizontal surface of the first base member (see figs); wherein a plurality of spike holes is provided on the horizontal surface of the second base member (see figs); 
Thompson fails to disclose a plurality of ribs; wherein the plurality of ribs are placed on the underside of the horizontal surface of the first and second base members.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the guard of Thompson with a plurality of ribs placed on the underside of the horizontal surface of the first and second members, as taught by Fritch, for the purpose of reducing the tendency of the guard from pulling out of the ground.  
Re Clm 2:  Thompson as modified above discloses wherein the first base member is connected to a subsequent first base member with a base member coupling (38).
Re Clm 5:  Thompson as modified above discloses wherein the second base member is connected to a subsequent second base member with a base member coupling.
Re Clms 6 and 7:  Thompson as modified above discloses wherein the vertical surfaces of the first and second base members have at least one expander (fasteners 38 used to attach adjacent base members via apertures 31, thereby expanding the length of the fence trim guard).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 6561491) in view of Fritch (US 5377447) as applied to claims 1, 2, and 5-7 above, and further in view of Bertin (US 9279578).  
Thompson as modified above fails to disclose the required limitations of the embedded material being a plurality of lights (clm 3) and a charged electrical circuit (clm 4).   
Bertin teaches the use of a plurality of lights and printed electrical circuits embedded in a horizontal surface (see figs), for the purpose of increasing safety by providing illumination of an area.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the horizontal surface of Thompson with a .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678